                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


  In re: TIMOTHY RESLER and                         Case No. 1:18-cv-00311-DCN
  KIMBERLY RESLER,

  Debtors.
  _________________________________                 ORDER ADOPTING REPORT AND
                                                    RECOMMENDATION
  JANINE P. REYNARD, TRUSTEE

         Plaintiff,

          v.

  GREEN VALLEY HOLDINGS, LLC,
  JEFFREY RESLER, and LORENE
  HILLMAN,

         Defendants.



        On July 20, 2018, the Court granted Resler’s Motion to Withdraw Reference in

this case. Dkt. 3. As part of that order, the Court outlined that “the bankruptcy court will

preside over all pretrial matters” and that “[i]f either party files a dispositive motion, the

bankruptcy court will entertain that motion and submit . . . a recommendation for

disposition to this Court.” Id. at 3-4.

       On March 4, 2019, Judge Myers issued a Report and Recommendation (Dkt. 4) on

Hillman’s Motion for Summary Judgment. In his Report, Judge Myers proposes that

Hillmans’ Motion be denied.




ORDER ADOPTING REPORT AND RECOMMENDATION - 1
       Upon receipt of said recommendation, the Court—pursuant to Federal Rules of

Bankruptcy Procedure 9033(b)—gave the parties an opportunity to file any objections to

Judge Myers’ Report. Dkt. 5. None of the parties elected to file objections.

       Pursuant to Federal Rules of Bankruptcy Procedure 9033(d), the Court has

undertaking a de novo review of the applicable record and finds support for Judge Myers’

analysis and conclusion on this matter. The Court incorporates by reference Judge Myers’

Report and Recommendations and adopts it as its own findings.

       Accordingly, IT IS HEREBY ORDERED:

       1. The Report and Recommendation entered on March 4, 2019 (Dkt. 4), is

          ADOPTED IN ITS ENTIRETY.

       2. Hillman’s Motion for Summary Judgment (Dkt. 35 in Case No. 15-00477-

          TLM; Adv. No. 17-06008-TLM) is DENIED.


                                                 DATED: April 4, 2019


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




ORDER ADOPTING REPORT AND RECOMMENDATION - 2
